UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1660



KEDIJA ALI,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-478-100)


Submitted:    December 13, 2004            Decided:   January 5, 2005


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner. Peter D. Keisler,
Assistant Attorney General, Linda S. Wendtland, Assistant Director,
Luis E. Perez, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Kedija Ali, a native and citizen of Ethiopia, petitions

for   review   of     an   order   of   the    Board       of   Immigration     Appeals

(“Board”) affirming the immigration judge’s order denying her

applications for asylum, withholding of removal, and protection

under the Convention Against Torture.

             Ali challenges the immigration judge’s finding that her

asylum application was untimely because she failed to show by clear

and convincing evidence that she filed her application within one

year of the date of her arrival in the United States.                  See 8 U.S.C.

§ 1158(a)(2)(B) (2000). We conclude we lack jurisdiction to review

this claim pursuant to 8 U.S.C. § 1158(a)(3) (2000).                   See Zaidi v.

Ashcroft, 377 F.3d 678, 680-81 (7th Cir. 2004) (collecting cases).

Given this jurisdictional bar, we cannot review the underlying

merits of Ali’s asylum claim.

             While we lack jurisdiction to consider the denial of

Ali’s asylum claim, we retain jurisdiction to consider the denial

of    her   request    for    withholding       of    removal.*       See   8    C.F.R.

§ 1208.4(a) (2004).           “To qualify for withholding of removal, a

petitioner     must    show    that     he    faces    a    clear   probability     of

persecution because of his race, religion, nationality, membership

in a particular social group, or political opinion.”                   Rusu v. INS,



       *
      Ali does not challenge the denial of withholding under the
Convention Against Torture.

                                        - 2 -
296 F.3d 316, 324 n.13 (4th Cir. 2002) (citing INS v. Stevic, 467

U.S. 407, 430 (1984)).   Based on our review of the record, we find

Ali failed to meet this standard.

          Accordingly, we deny Ali’s petition for review.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                   PETITION DENIED




                               - 3 -